                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 04, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

CARLO GIUSEPPE CIVELLI, et al.,
                              §
    Plaintiffs,               §
                              §
v.                            §                                CIVIL ACTION NO. H-17-3739
                              §
J.P. MORGAN CHASE SECURITIES, §
LLC, et al.,                  §
      Defendants.             §

                                           MEMORANDUM AND ORDER

           This case is before the Court on the Motion to Dismiss for Forum Non

Conveniens (“Motion to Dismiss”) [Doc. # 86] filed by Philippe Mulacek, Michelle

Mulacek Vinson, Pierre Mulacek, Mauricette Mulacek, and Ronald Mulacek

(collectively, “Mulacek Defendants”). Defendants J.P. Morgan Securities, LLC and

JPMorgan Chase Bank, N.A. (collectively, “Chase Defendants”) filed an Objection

[Doc. # 90], and Plaintiffs Carlo Giuseppe Civelli and Aster Capital S.A. (Ltd)

Panama filed an Opposition [Doc. # 91]. The Mulacek Defendants filed a Reply [Doc.

# 99], and Plaintiffs filed a Sur-Reply [Doc. # 100].

           The Court has carefully reviewed the record and the applicable legal authorities.

Based on that review, the Court finds that the Mulacek Defendants have failed to

demonstrate that Singapore is an available alternative forum for this dispute. On that

basis, the Court denies the Motion to Dismiss.

P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757
I.         BACKGROUND

           This dispute involves, inter alia, shares of InterOil Corporation stock owned

by Civelli and loaned to Phillippe Mulacek (“Mulacek”). In this lawsuit, Civelli

alleges that he first learned in May 2017 that his InterOil shares – shares that he

believed were being held in trust at Chase – had been transferred to an account in

Singapore controlled by Mulacek. Civelli sued the Chase Defendants based on the

allegedly improper transfer of the InterOil shares from Chase to the Singapore

account.

           Civelli filed a similar lawsuit against Mulacek in Singapore five months before

he filed the lawsuit now pending before this Court. In Singapore, Civelli seeks to

recover the value of the InterOil shares. See July 2017 Statement of Claim, Exh. 7 to

Motion to Dismiss, ECF p. 8; December 2017 Statement of Claim, Exh. 6 to Motion

to Dismiss, ECF p. 11. The Chase Defendants are not parties to the Singapore

litigation. Civelli continues to prosecute both lawsuits. See Motion to Dismiss, p. 5.

           The Mulacek Defendants have filed their Motion to Dismiss for Forum Non

Conveniens, in which they seek dismissal of this lawsuit in favor of the litigation

pending in Singapore. The Motion to Dismiss has been fully briefed and is now ripe

for decision.




P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757   2
II.        APPLICABLE LEGAL PRINCIPLES

           A federal court is authorized to dismiss a case on forum non conveniens

grounds when there exists an alternative forum that has jurisdiction over the case, and

when either trial in the plaintiff’s chosen forum would be oppressive and vexatious

to a defendant to an extent disproportionate to the plaintiff’s convenience (private

interest factors), or the chosen forum is inappropriate because of the court’s

administrative considerations (public interest factors). See Sinochem Int’l Co. v.

Malaysia Int’l Shipping Corp., 549 U.S. 422, 429 (2007). “The forum non conveniens

determination is committed to the sound discretion of the trial court.” Piper Aircraft

Co. v. Reyno, 454 U.S. 235, 257 (1981).

           “To obtain dismissal on the basis of forum non conveniens, the defendant must

show ‘(1) the existence of an available and adequate alternative forum and (2) that the

balance of relevant private and public interest factors favor dismissal.’” Moreno v.

LG Elecs., USA Inc., 800 F.3d 692, 696 (5th Cir. 2015) (quoting Vasquez v.

Bridgestone/Firestone, Inc., 325 F.3d 665, 671 (5th Cir. 2003)).

           The first requirement for a forum non conveniens dismissal is that there exists

an alternative forum that is both available and adequate. See, e.g., Saqui v. Pride

Cent. Am., Inc., 595 F.3d 206, 211 (5th Cir. 2010). “An alternative forum is available

if the entire case and all parties can come within the jurisdiction of that forum.”


P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757   3
Gonzalez v. Chrysler Corp., 301 F.3d 377, 379 (5th Cir. 2002); Cotemar S.A. De C.V.

v. Hornbeck Offshore Servs., L.L.C., 569 F. App’x 187, 190 (5th Cir. 2014). “If the

district court decides that an alternative forum is both available and adequate, it next

must weigh various private interest factors.” Gonzalez, 301 F.3d at 380 (emphasis

added). If the private interest factors weigh against dismissal, the district court then

“must weigh numerous public interest factors. If these factors weigh in the moving

party’s favor, the district court may dismiss the case.” Id.

III.       ANALYSIS

           In this case, it is uncontroverted that J.P. Morgan Securities, LLC (“JPMS”),

one of the Chase Defendants, is not amenable to the jurisdiction of the Singapore

court. It is similarly undisputed that JPMS does not consent to jurisdiction in

Singapore. As a result, Singapore is not an available forum for this dispute. See

Gonzalez, 301 F.3d at 379.

           The Mulacek Defendants assert that the Court “divided” this litigation into two

phases, with the Chase Defendants’ liability to be decided in the first phase. See

Reply, p. 2. As the Court previously explained, however, the case has not been

severed “into two separate and independent lawsuits with the claims against the

Mulacek Defendants stayed or otherwise delayed until such time as the claims against

[the Chase Defendants] are decided on summary judgment or at trial.”                  See


P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757   4
Memorandum and Order [Doc. # 84], entered October 31, 2018, pp. 3-4. Mulacek’s

position that the case has been formally “phased” is not supported by the record. The

discussions at the July 26, 2018 conference regarding phasing – discussions on which

the Mulacek Defendants rely – were based primarily on Mulacek’s indication that he

intended to file a motion to compel arbitration. See Transcript [Doc. # 83-1], pp. 28,

31-32, 43. To the extent necessary, the Court again clarifies that there is no “phasing”

beyond the different schedules that resulted from difficulties Civelli encountered in

obtaining service of process on Mulacek. Claims against the Mulacek Defendants are

pending together with the claims against the Chase Defendants, and all pending

defendants must be considered in the forum non conveniens analysis.

           The Mulacek Defendants argue also that the claims against the Chase

Defendants are “window dressing” and should be dismissed. See Reply, p. 4. The

Chase Defendants previously filed a Motion to Dismiss, and their Motion to Dismiss

was denied. See Memorandum and Order [Doc. # 32], entered June 26, 2018. As a

result, the Chase Defendants remain active defendants in this case and and must be

considered in the forum non conveniens analysis.

           The claims against the Chase Defendants remain pending in this lawsuit.

Because one of the Chase Defendants is not subject to the jurisdiction of the courts in




P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757   5
Singapore, that forum is not an available alternative for purposes of the forum non

conveniens analysis.

IV.        CONCLUSION AND ORDER

           The Mulacek Defendants have failed to demonstrate that Singapore is an

available forum for this lawsuit that includes JPMS as a defendant. As a result, it is

hereby

           ORDERED that the Mulacek Defendants’ Motion to Dismiss for Forum Non

Conveniens [Doc. # 86] is DENIED.

           SIGNED at Houston, Texas, this 4th day of January, 2019.




                                                                        NAN Y F. ATLAS
                                                               SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2017\3739MDForumNonConveniens.wpd   190104.0757     6
